DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 11/10/2022 to the Office Action mailed on 08/10/2022 is acknowledged.
  
Claim Status
Claims 1 and 3-13 are pending. 
Claim 2 was previously canceled.
Claims 1 and 3-13 have been examined.
Claims 1 and 3-13 are rejected.
Priority
Priority to CON PCT/US2017/067655 filed on 12/20/2017, which claims priority to applications 62/442803 filed on 01/05/2017 and 62/437603 filed on 12/21/2016 is acknowledged.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This rejection is reiterated from the previous Office Action.
Claims 1, 5-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US Patent 6060504, Published 05/09/2000) in view of van Kamp et al. (Studies on tableting properties of lactose. IV. Dissolution and disintegration properties of different types of crystalline lactose, Published 1986), Mito et al. (Japanese Patent Application Publication 2006117694 A, Published 05/11/2006) and Cifter et al. (European Patent Application Publication 2682104 A1, Published 01/08/2014).
The claims are directed to a tablet composition comprising 1 to 3% asimadoline (N-methyl-N-[(1S)-1-phenyl-2-(3S)-hydroxypyrrolidin-1-yl)ehyl]-2 -2-diphenylacetamide), lactose monohydrate, 2 to 4% croscarmellose sodium, and 0.25-0.75% magnesium stearate.  
Stein et al. teach a mixture of 1 kg asimadoline (N-methyl-N-[(1S)-1-phenyl-2-(3S)-hydroxypyrrolidin-1-yl)ehyl]-2 -2-diphenylacetamide), 4kg lactose, 1.2kg potato starch, 0.2 kg talc, and 0.1kg magnesium stearate is compressed into tablets (column 7, lines 30-35). The composition can be administered for the purpose of treating inflammatory bowel disorders (column 1, lines 40-52).
Stein et al. is silent as to the type of lactose in the composition. Stein et al. does not teach a composition comprising croscarmellose sodium. 
van Kamp et al. teach “the relationship between dissolution properties of different types of crystalline lactose and disintegration of tablets containing these lactoses was investigated. Tablets, compressed from either α-lactose monohydrate or crystallized β-lactose disintegrate very quickly in water ... Tablets compressed from anhydrous α-lactose did not disintegrate at all … roller-dried β-lactose” also did not have good disintegration properties when “compressed at high forces” (abstract). α-lactose monohydrate had better disintegration times compared to crystallized β-lactose when compressed at higher forces (page 231, Table 1). 
Mito et al. teach that tablets comprise conventional additives including lactose and potato starch (paragraph 0002). Lactose is desirable where a water-soluble excipient is desired, particularly for sublingual tablet … Starches are water insoluble and have limited use in such compositions (paragraph 0005). Furthermore, potato starches having poor compression moldability … poor feeling on the tongue (paragraph 0007).
Cifter et al. teach composition for treating inflammatory bowel disorders (paragraph 0007). The composition can comprise croscarmellose sodium as a preferred disintegrant (paragraph 0028). The amount of disintegtrant is in the range of 0.02 to 40% (paragraph 0025). The composition disintegrates in the oral cavity in 90 seconds, more preferably 40 seconds (paragraph 0021). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use lactose monohydrate in the composition of Stein et al. and have a reasonable expectation of success. One would have been motivated to do so since van Kamp et al. teach that among the lactose excipients used in tablet formulations by compression, lactose monohydrate has the best disintegration properties over a variety of compression strengths. Therefore, one of ordinary skill in the art wanting to a fast disintegrating tablet using a lactose excipient would use lactose monohydrate over the other types of lactose excipients. 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute lactose monohydrate for potato starch in the composition of Stein et al. and have a reasonable expectation of success. One would have been motivated to do so since Mito et al. teach that lactose has better water solubility and does not suffer from the poor tongue feel of potato starch. Therefore, one of ordinary skill in the art wanting to improve the disintegration of the tablet and improve the feel of the tablet for the patient would use lactose, particularly lactose monohydrate, instead of potato starch. Therefore, the amount of lactose monohydrate and asimadoline in the composition of Stein would be 6.2kg of the total 6.5kg, which is 95% of the composition. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add croscarmellose sodium to the composition of Stein et al. and have a reasonable expectation of success. One would have been motivated to do so in order to increase the disintegration time of Stein et al.’s tablet. 
With regard to the amount of asimadoline present in the tablet, one of ordinary skill in the art would have arrived at the instant amount through routine optimization.
With regard to the dissolution rate and hardness of the tablet as instantly claimed, they are properties of the tablet. The Examiner holds that properties are necessarily present in the composition of the prior art and/or can be modified to achieve such a property through routine optimization. 
Therefore, the instant claims are rendered obvious by the teachings of the prior art.


Response to Applicant’s Arguments
Applicant argues that Stein et al. does not teach or suggest the relative amounts of the recited excipients in the tablet “other than it contains ‘10 mg of active compound’” … and therefore “fails to teach what percentage of its tablet contains asimadoline or a pharmaceutically acceptable salt thereof and the lactose monohydrate” and further that the combination of asimadoline and lactose monohydrate is present in an amount of 90-98% as instantly claimed. Applicant’s argument has been fully considered but found not to be persuasive. It would have been absolutely clear to one of ordinary skill in the art that the amounts taught in Stein et al. at column 7, lines 30-35 is a teaching of a batch mixture which would then be divided evenly to create tablets with 10mg of asimadoline and equivalent ratios of excipients. So, an individual tablet comprising 10mg asimadoline would consist of 40 mg lactose, 12mg potato starch, 2mg talc, and 1mg magnesium stearate simply by determining that 10mg of asimadoline in a batch comprising 1kg asimadoline is 0.001% of the batch. Therefore, the excipients would also be 0.001% of the batch to maintain the ratio of ingredients of the batch in the final tablet. Furthermore, the final tablet would be 65mg total ingredients resulting in the following percentages: 15.39% asimadoline, 61.54% lactose, 18.46% potato starch, 3.08% talc, and 1.54% magnesium stearate. Therefore, Stein et al. does in fact teach percentages of each of its ingredients. If potato starch is substituted for lactose in the composition, the total percentage of asimadoline and lactose would be 95.39% of the composition (15.39% + 61.54% + 18.46%). 
Applicant argues that the amount of active ingredient in Stein et al.  is “between 3.3 to 40 times more” than the amount “in claim 3”. Applicant’s argument has been fully considered but not to be persuasive. First, claim 3 does not recite any amount of asimadoline that is different than claim 1. It appears, Applicant intended to cite to claim 5. The Examiner acknowledges that the amount of 0.25 to 2.0 mg is not expressly taught by Stein et al. However, the amount would have been obvious to one of ordinary skill in the art through routine optimization of the composition for a particular patient. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) Therefore, one ordinary skill in the art would be motivated to reduce the amounts of asmadoline for a patient based on their weight, gender, or severity of condition. 
Applicant argues that one of ordinary skill in the art reading the teachings of van Kamp would be motivated to use crystallized β-lactose because it was shown to have the fastest disintegration times at 75% of the compression forces tested and that one would use lower compression forces since it was shown to have faster disintegration times. Applicant’s argument has been fully considered but found not to be persuasive. One of ordinary skill in the art would have been motivated to use lactose monohydrate over even crystallized β-lactose where higher compression forces are to be used. There is no teaching or suggestion in Stein et al. against using high compression forces. Furthermore, van Kamp concludes “it was shown that unlubricated tablets, compressed from either α-lactose monohydrate or crystallized β-lactose, disintegrate very quickly in water” (page 237, column 1, paragraph 3). Which would lead one to understand that any differences between the two at different compression forces are not deemed to be significant. Furthermore, one would also take into consideration the crushing strength of the tablets, which over different compression forces appears to be better when using lactose monohydrate. Therefore, one of ordinary skill in the art wanting to balance the need for fast disintegration time and crushing strength could be motivated to select α-lactose monohydrate since the crushing strength is higher(See Table 1).
Applicant argues that one of ordinary skill in the art would not have been motivated to substitute potato starch with lactose since the cited reference Mito et al. are directed to dosage forms that are distinct from the dosage form of Stein et al. Applicant’s argument has been fully considered but found not to be persuasive. Applicant’s citation of the dosage forms “lozenges, chewing tablets or sublingual tablets” is for the purpose of indicating that water soluble excipients are desirably used. However, when reading Mito et al. as whole the dosage forms are not limited to just “lozenges, chewing tablets or sublingual tablets”. Potato starch is still described as having the disadvantage of poor compression moldability. Therefore, one of ordinary skill in the art would be motivated to exclude potato starch from a tablet to avoid poor compression moldability. In particular Stein et al. forms the tablets by compression. 
Applicant argues that one of ordinary skill in the art would be motivated to retain potato starch in Stein et al. for the purpose of blendability and fluidity. Applicant’s argument has been fully considered but found not to be persuasive. However, as described above one being concerned with compression would be motivated to exclude the potato starch.
Applicant argues that the tablet of Stein et al. already includes lactose and there would be no motivation to exclude potato starch and increase the amount of lactose. Applicant’s argument has been fully considered but found not to be persuasive. Again, one wanting to avoid the compression disadvantages of potato starch would be motivated to exclude it and would then be motivated to increase the lactose to maintain the ratio of active to excipients the same. 
Applicant argues that there is no motivation to add crosscarmellose sodium to the tablet of Stein et al. as it is among at least 9 preferred disintegrants taught by Cifter et al. Applicant’s argument has been fully considered but found not to be persuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). The fact that there are several alternatives does not negate the fact that the composition may be successfully formulated to include croscarmellose sodium as it is described as preferable disintegrant.
Applicant further argues that Cifter et al. teaches away from the instantly claimed composition since all of the examples include microcrystalline cellulose as it is the most preferred disintegrant of Cifter et al. and none include croscarmellose sodium. Applicant’s argument has been fully considered but found not to be persuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
For the foregoing reasons the rejection is maintained.

This rejection is reiterated from the previous Office Action.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US Patent 6060504, Published 05/09/2000) in view of van Kamp et al. (Studies on tableting properties of lactose. IV. Dissolution and disintegration properties of different types of crystalline lactose, Published 1986), Mito et al. (Japanese Patent Application Publication 2006117694 A, Published 05/11/2006) and Cifter et al. (European Patent Application Publication 2682104 A1, Published 01/08/2014) as applied to claims 1, 5-8, and 10-12 above, and further in view of Emigh et al. (US Patent Application Publication 2008/0152595 A1, Published 06/26/2008).
The claims are further directed to the tablet comprising colloidal silicon dioxide.
The teachings of Stein et al., van Kamp et al., Mito et al. and Cifter et al. are discussed above.
Stein et al. does not teach a tablet comprising colloidal silicon dioxide. 
Emigh et al. teach colloidal silicon dioxide is a glidant (paragraph 0164).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add colloidal silicon dioxide to the tablet of Stein et al. and have a reasonable expectation of success. One would have been motivated to do so since Emigh et al. teach that colloidal silicon dioxide is a glidant for use in tablets. The amount of glidant that is added to the tablet can be adjusted through routine optimization.
Response to Applicant’s Arguments
Applicant argues that Emigh et al. provides additional support that one of ordinary skill in the art would be motivated to include microcrystalline cellulose in the composition of Stein et al. since it is shown to the most preferred filler/diluent of Emigh et al. and in particular in formulations that are intended to be fast dissolving. Applicant’s argument has been fully considered but found not to be persuasive. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). The Examiner has relied on Emigh et al. merely for its teaching that tablet compositions can preferably comprise glidants and that colloidal silicon dioxide is a known glidant. There is nothing in the teaching of Emigh et al. that suggests if one uses colloidal silicon dioxide then artisan must also use microcrystalline cellulose in the tablet as well. For that reason, the teachings of Emigh et al. with regard to filler/diluent is not relevant to the obviousness analysis. 
For the foregoing reasons the rejection is maintained. 

This rejection is reiterated from the previous Office Action.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US Patent 6060504, Published 05/09/2000) in view of van Kamp et al. (Studies on tableting properties of lactose. IV. Dissolution and disintegration properties of different types of crystalline lactose, Published 1986), Mito et al. (Japanese Patent Application Publication 2006117694 A, Published 05/11/2006) and Cifter et al. (European Patent Application Publication 2682104 A1, Published 01/08/2014) as applied to claims 1, 5-8, and 10-12 above, and further in view of Rowe et al. (The refractive indices of polymer film formers, pigments and additives used in tablet film coating: their significance and practical application, Published 1982).
The claims are further directed to the tablet comprising coating comprising an iron oxide pigment.
The teachings of Stein et al., van Kamp et al., Mito et al. and Cifter et al. are discussed above.
Stein et al. does not teach a tablet comprising a coating comprising an iron oxide pigment. 
Rowe et al. teach a polymer film coating comprising an additive such as pigments (title and abstract). Pigments can include red and/or yellow iron oxide (page 206, Table 1). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a coating comprising an iron oxide pigment and have a reasonable expectation of success. One would have been motivated to do so in order to provide a color coating to the tablet.
Response to Applicant’s Arguments
Applicant argues that Rowe et al. does not remedy the deficiencies of the Stein et al., van Kamp et al., Mito et al. and Cifter et al. Applicant’s argument has been fully considered but found not to be persuasive. The Examiner has addressed all of Applicant’s arguments above. For the foregoing reasons the rejection is maintained. 

Maintained Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
	This rejection is reiterated from the previous Office Action.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “composition of claim 1, wherein the raw tablet comprises about 0.1 to about 0.3%, or about 0.2% of colloidal silicon dioxide”. Claim 1 does not recite “colloidal silicon dioxide”. However, claim 3 does recite “further comprises colloidal silicon dioxide”. It is not clear if Applicant intends for claim 1 to recite colloidal silicon dioxide, if claim 9 is intended to recite “further comprising”, or if claim 9 is intended to be dependent from claim 2. As currently stated the claim lacks antecedent basis for colloidal silicon dioxide.  
Response to Applicant’s Arguments
	Applicant has provided no arguments or amendments with regard to the rejection. Therefore, the rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617